   8:19-cv-00246-BCB-MDN Doc # 46 Filed: 09/18/20 Page 1 of 2 - Page ID # 213




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 RYAN DAVIS, and ANTHONY CRANE,

                             Plaintiffs,                                                8:19CV246

             vs.                                                            SECOND AMENDED
                                                                         CASE PROGRESSION ORDER
 SIMON CONTRACTORS, INC, d/b/a
 Ogallala Ready Mix & Block Company,
                             Defendant.

        This matter comes before the Court on Defendant’s Unopposed Motion to Amend the Case
Progression Order (Filing No. 45). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

       IT IS ORDERED that Defendant’s Unopposed Motion to Amend the Case Progression
Order (Filing No. 45) is granted, and the amended case progression order is amended as follows:

         1)        A status conference to discuss dispositive motions, the pretrial conference and trial
                   dates, and settlement status remains scheduled with the undersigned magistrate
                   judge on October 19, 2020, at 11:00 a.m. by telephone. Counsel shall use the
                   conferencing instructions assigned to this case to participate in the conference.

         2)        The deadline to identify expert witnesses and to complete expert disclosures1 for
                   all experts expected to testify at trial, (both retained experts, (Fed. R. Civ. P.
                   26(a)(2)(B)), and non-retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), is October
                   31, 2020.

         3)        The deposition deadline for expert witnesses is December 1, 2020.

         4)        The deadline for filing motions to dismiss and motions for summary judgment is
                   January 4, 2021.

         5)        The deadline for filing motions to exclude testimony on Daubert and related
                   grounds is January 4, 2021.

         6)        The parties shall comply with all other stipulations and agreements recited in their
                   Rule 26(f) planning report that are not inconsistent with this order.




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
8:19-cv-00246-BCB-MDN Doc # 46 Filed: 09/18/20 Page 2 of 2 - Page ID # 214




   7)     All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge. Such requests will not be considered absent a
          showing of due diligence in the timely progression of this case and the recent
          development of circumstances, unanticipated prior to the filing of the motion,
          which require that additional time be allowed.


   Dated this 18th day of September, 2020.
                                                 BY THE COURT:


                                                 Michael D. Nelson
                                                 United States Magistrate Judge
